Assignments of error relative to adverse possession, by the admission of counsel for the defendants in the trial, are not in the case. None of the assignments based upon the requests to charge were pursued in brief or argument, except the fifth, *Page 242 
which related to the superiority, in conflicting descriptions in a deed, of known and fixed monuments over designated distances and quantity. We think the trial judge sufficiently covered this subject when he said: "The defendants' counsel has asked me to call your attention to the fact that in the construction of deeds, monuments, fixed monuments, that is, fences or anything of that kind, prevail over the descriptions of the deeds. That is so. If you cannot reconcile the two, why you go by something that is fixed on the ground, and take the construction which is borne out by such fixed monument."
The only other assignment of error pursued is from the denial of the motion to set aside the verdict upon the ground that it is excessive. The court refused to set it aside mainly because in view of the claim of punitive damages "it is not clear that the total damages allowed by the jury were so excessive as to demand reduction." As the record stands we are unable to say, as a matter of law, that this conclusion is so unreasonable as to make it reversible error.
   There is no error.